Title: Isaac A. Coles to Thomas Jefferson, 6 August 1813
From: Coles, Isaac A.,Gerry, Elbridge (1793–1867)
To: Jefferson, Thomas


          Dear Sir, Fredericksburg Aug. 6h 1813.
          This will be handed you by mr Gerry, the Son of your old Acquaintance & friend the Vice President—
          Being on a visit to his relations in Pittsylvania, & being desirous of taking Monticello in his route, I cannot resist the desire of introducing him to your acquaintance and civilitey civility—
          I have been for some weeks in daily expectation of an order to go on to Fort George—it has now been so long delayed that I almost dispair of active employment this fall
          with the sincerest and most respectful attachmt,
          I am Dr Sir yr frnd & ServtI. A. Coles
        